O’Neill, J.,
dissenting. I can not agree with the result reached by the majority in this case.
That result is reached, in my opinion, by approving an unconstitutional discrimination against innocent children who, through no fault of their own, are born out of wedlock. An unintended result is the discrimination against fathers of legitimate children. Belying upon this decision, thousands of fathers will escape from their responsibility and duty to support their children. The burden of supporting these children will then fall upon the taxpayers who are required to support the public welfare programs, or upon the members of society who support private charity, instead of upon the fathers of these children where it properly belongs.
The majority opinion holds that a child has no right of action against his father for support where that father does not marry the child’s mother and the mother marries another man after the child’s birth. Her husband, in such circumstances, is not required to support the child because he is not the father.
The majority holds that the Ohio law does not give to children born out of wedlock the same right to support from their father that children born in wedlock are assured by Section 3103.03, Bevised Code. That section provides in part:
“The husband must support # * * his minor children out of his property or by his labor.*
*170That language gives to a legitimate child the right to support from his father but apparently the law has been interpreted by the majority to deny to an illegitimate child that same right to support from his father.
Such an interpretation of the laws, in my opinion, is unconstitutional because it denies the illegitimate child equal protection of the laws guaranteed “persons” by the Fourteenth Amendment to the United States Constitution, which provides that “no state” shall “deny to any person within its jurisdiction the equal protection of the laws.” (Emphasis added.)
The United States Supreme Court, in a decision announced May 20, 1968, Levy v. Louisiana, 88 S. Ct. 1509, held that the equal protection clause precluded the state of Louisiana from making a classification of children based upon legitimacy, which allowed legitimate children to recover in a wrongful death action for the loss of their mother, but denied the same right to illegitimate children. The United States Supreme Court said :
“We start from the premise that illegitimate children are not ‘nonpersons.’ They are humans, live and have their being. They are clearly ‘persons’ within the meaning of the equal protection clause of the Fourteenth Amendment.
“While a state has broad power when it comes to making classifications (Ferguson v. Skrupa, 372 U. S. 726, 732), it may not draw a line which constitutes an invidious discrimination against a particular class. See Skinner v. State of Oklahoma, 316 U. S. 535, 541-542. Though the test has been variously stated, the end result is whether the line drawn is a rational one. See Morey v. Doud, 354 U. S. 457, 465-466. * # *
“* * * Why should the illegitimate child be denied rights merely because of his birth out of wedlock? He certainly is subject to all the responsibilities of a citizen, including the payment of taxes and conscription under the Selective Service Act. How under our constitutional regime can he be denied correlative rights which other citizens enjoy?
*171“We conclude that it is invidious to discriminate against them # #
Herbert and Schneider, JJ., concur in the foregoing dissenting opinion.

See also Sections 3113.01 and 2151.42, Revised Code, with regard to criminal offenses.